Citation Nr: 1307088	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  07-21 969 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), prior to February 28, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1995 to April 2000. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in part, denied the Veteran's claim for a TDIU.  This issue was remanded for further development in January 2011, and now returns again before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that this claim was remanded for further development in January 2011.  At that time, there was difficulty in obtaining the Veteran's employment records from his last employer, The Home Depot.  It was noted that The Home Depot contracts with the The Work Number to verify employment.  The prior Board decision noted that it was unclear if the RO attempted to obtain the requested information regarding the Veteran's employment by calling the telephone number for The Work Number.  As such, the Board previously remanded this claim in order that an attempt could be made to secure the Veteran's employment records from The Home Depot.  The RO was requested to document all attempts to obtain this evidence, to include calling a phone number for The Work Number.  Further, if the RO was unable to secure these records, it was requested to notify the Veteran and identify the specific records it is unable to obtain; briefly explain the efforts that it made to obtain those records; describe any further action to be taken with respect to the claim; and notify the Veteran that he is ultimately responsible for providing the evidence.

The Board however, finds that the RO failed to completely comply with these directions.  There is no indication in the claims file that the RO ever called The Work Number to attempt to verify the Veteran's employment.  The Veteran was sent a letter in January 2011 which requested him to fill out a VA Form 21-4192, Request for Employment Information.  In January 2012, the RO sent the Veteran a Supplemental Statement of the Case, noting that the Veteran had failed to respond to the January 2011 letter.  However, neither of these notifications to the Veteran indicated the efforts made to obtain those records, nor did they notify the Veteran that he was ultimately responsible for providing the evidence.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268   (1998) (noting that the Board errs as a matter of law when it fails to ensure compliance with a remand).  As there is no indication that the RO complied with several directives of the prior January 2011 remand, the Board has no choice but to remand this claim in order that a further attempt may be made to comply with the prior Board orders.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain all of his employment records from Home Depot. Document all attempts to obtain this evidence, to include calling the telephone number provided for nonregistered agencies that require verification. If the RO is unable to get a response from that telephone number, that fact MUST be documented in the Veteran's claims file.

If the RO is unable to secure these records, it MUST notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2012). 

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


